Appeal by defendant from a judgment of the Supreme Court, Queens County (Glass, J.), rendered July 7, 1982, convicting him of manslaughter in the first degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The alleged instances of prosecutorial misconduct, most of which have not been preserved for appellate review, did not serve to deprive defendant of his right to a fair trial. To the extent that the prosecutor’s conduct was less than exemplary, the error was harmless in view of the overwhelming evidence of defendant’s guilt (see, People v Crimmins, 36 NY2d 230). Lazer, J. P., Mangano, Gibbons and Rubin, JJ., concur.